The plaintiff in error was informed against for the murder of one John Wingate, by shooting him with a pistol, alleged to have been committed in Carter county on or about the 18th day of August, 1912. Upon his trial he was found guilty of manslaughter in the first degree, and his punishment fixed at imprisonment in the penitentiary for a term of five years. Judgment and sentence in accordance with the verdict was rendered on October 29, 1912. An appeal was taken by filing in this court on April 26, 1913, a petition in error with case-made. No brief had been filed and no appearance made on behalf of the plaintiff in error, when the case was called for final submission, whereupon the Attorney General moved to affirm the judgment for failure to prosecute the appeal.
In cases of this kind, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in its rulings in the admission or rejection of testimony. Upon a careful examination of the information and the instructions of the court, we have discovered no error which will warrant a reversal of the judgment.
The judgment of the district court of Carter county is therefore affirmed. Mandate forthwith.
ARMSTRONG, P.J., and FURMAN, J., concur.